The Comer, (ThRuston, J., absent,) at the request of the defendant’s counsel, instructed the jury, that if they should be satisfied by the evidence, that it was part of the original contract of sale, and a condition thereof, that the plaintiff.should take the defendant’s draft on the postmaster-general, payable on the 1st of January, the plaintiff cannot recover in this action of indebi-tatus assumpsit for the price of the horse, the plaintiff having commenced his action before the 1st of January, although the defendant himself was the cause of the non-acceptance of the draft.